Title: Abigail Adams to Joshua Johnson, 15 March 1797
From: Adams, Abigail
To: Johnson, Joshua


        
          Sir
          Quincy March 15 1797
        
        I inclose to you a pamphlet, The correspondence between the Secretary of state, and the French Minister, for my son J Q Adams. if upon receiving it, you have reason to think he has allready had it; from any other hand, you will retain it, untill his arrival in England. William Vans Murray, of the state of Maryland, is appointed Minister Plenipotentiary to the Batavian Republick.
        This Gentleman I presume, is well known to you, having resided Some years in England and studied in the temple. he is esteemed a Gentleman of abilities, and has acquired much reputation since he became a Member of Congress. he is considerd as a firm Friend to his Country, and a very able Man. Mr Adams will be gratified by this appo[int]ment of an old acquaintance and Friend, as his successor. he will be particularly gratified, in being permitted to return to England, to unite himself to the amiable Young Lady, whom he is desirious of presenting to me as a Daughter. in return Sir, I present You a son, whose value, requires not Maternal affection to estimate. they both receive my blessing and my fervent prayers for their future happiness.
        your son was well a few days Since when I heard from him, and I believe, I may assure you, that he conducts himself with prudence and discretion.
        Present my compliments to Mrs Johnson. tell her that I hope it will not be many years, before she will feel an additional inducement to consider America as the permanant Seat of her future residence drawn heither by the double attraction of a son and

Daughter. The Letters addrest to your care for my sons be so kind as to forward
        For Your Friend and Humble servant
        
          Abigail Adams
        
      